DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This action is in response to the Applicant’s filing on 01/30/2020. Claims 1–20
are pending and are examined below.

Claim Objection(s)
Claims 3 and 6 are objected to because of the following informalities.
	As to claim 3, it is unclear what the acronym “AV” stands for in the context of “an AV controller” as claimed. The specification provides no definition for “an Av controller”, and “an AV controller” is not a well-known term in the art. Accordingly, it is unclear how “an AV controller” can be distinguished from any other type of vehicle controller—say, for example, an ECU.
	As to claim 6, the recitation “the user engagement” seems to lack antecedent basis.
	Appropriate correction is required. 

Claim Rejection(s)—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 
	As to claim 6, the recitation “the user engagement using the correlation model” is vague and indefinite. Namely, it is not clear what exactly “the user engagement” is and how it can “use” a correlation model. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure.
Appropriate correction is required.

Claim Rejection(s)—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 11, and 20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Chin et al. (WO2020204809A1; hereinafter referred to as Chin). 

	As to claim 1, Chin discloses:
	A computer-implemented method for controlling a vehicle, using a brain machine interface (BMI) device, comprising:
training the BMI device to interpret neural data generated by a motor cortex of a user and correlating the neural data to a vehicle control command associated with a neural gesture emulation function (EEG and EMG signals are captured by a headband 102. The EEG and EMG in the present case relate to voluntary user movements, particularly facial expressions, that are sent for comparison 104 with a training model / trained classification model 106. The result of that comparison is that the newly recorded EEG and EMG are classified, using a list of predicted facial expression control signals, as indicating one of presently five control signals for an autonomous vehicle. See at least p. 9, ll. 1–9.);
In particular, the [training] process 400 of FIG. 4 involves the continuous and/or concurrent recording of EEG … data. See at least p. 12, ll. 20–26; FIG. 4.);
determining, from the continuous data feed of neural data, a user intention for a vehicle control function (Therefore, during testing or operation of a drone or other autonomous vehicle, the EEG / EMG data recorded during the subject's performance of voluntary facial expressions - step 206 - are compared with the data in the training model - step 208. The system then makes a prediction on the facial expression action of the subject - step 210 - and a classification output is computed, to move the drone. Step 210 may also include outputting the determined controlled signal. See at least p. 11, ll. 19–25; FIG. 2.); and
executing the vehicle control function (The control signal can then be transmitted to the autonomous vehicle to control the autonomous vehicle. See at least p. 19, ll. 1–4.).

	As to claim 4, Chin discloses:
	evaluating the continuous data feed of neural data to determine a user engagement value associated with the user intention (A flowchart illustrating the method 1200 is shown in FIG. 13 in which EEG/EMG data is recorded as discussed above - step 1302. The EEG/EMG data is then sampled. Sampling is made by applying a sliding window of 0.5s with a step size of 0.1s on the continuous data - step 1304. For each sliding window, the peak-to-trough (PT) value for that window is computed - step 1306 - and compared against the PT threshold - step 1308 [i.e., a user engagement value—that is, the peak-to-through value—is evaluated—that is, compared against a PT threshold—to determine a user engagement value associated with the user intention.]. See at least pp. 17–18; FIG. 13.); and
	executing the vehicle control function responsive to determining that the user engagement value exceeds a threshold for user engagement (Processing the second segments using the histogram to determine whether the event has occurred comprises determining whether the event has occurred based on a number of second segments in which the at least one statistical property exceeds a first threshold defined by the at least one statistical property …. A control signal for controlling an autonomous vehicle corresponding to the user movement indicated by the event can then be identified. See at least p. 18, ll.10–27).

As to claim 11, Chin discloses:
A brain machine interface (BMI) system for controlling a vehicle, comprising:
a processor; and
a memory for storing executable instructions, the processor configured to execute the instructions to:
receive, by way of a BMI input device, a continuous data feed of neural data from a user using the BMI device (EEG and EMG signals are captured by a headband 102. The EEG and EMG in the present case relate to voluntary user movements, particularly facial expressions, that are sent for comparison 104 with a training model / trained classification model 106. The result of that comparison is that the newly recorded EEG and EMG are classified, using a list of predicted facial expression control signals, as indicating one of presently five control signals for an autonomous vehicle - presently a drone. See at least p. 9, ll. 1–9. In particular, the [training] process 400 of FIG. 4 involves the continuous and/or concurrent recording of EEG … data. See at least p. 12, ll. 20–26; FIG. 4);
determine, from the continuous data feed of neural data, a user intention for a semi-autonomous vehicle control function (Therefore, during testing or operation of a drone or other autonomous vehicle, the EEG / EMG data recorded during the subject's performance of voluntary facial expressions - step 206 - are compared with the data in the training model - step 208. The system then makes a prediction on the facial expression action of the subject - step 210 - and a classification output is computed, to move the drone. Step 210 may also include outputting the determined controlled signal. See at least p. 11, ll. 19–25; FIG. 2.); and
execute the semi-autonomous vehicle control function (The control signal can then be transmitted to the autonomous vehicle to control the autonomous vehicle. See at least p. 19, ll. 1–4.).

	As to claim 20, Chin discloses:
	A non-transitory computer-readable storage medium in a brain machine interface (BMI) device, the computer-readable storage medium having instructions stored thereupon which, when executed by a processor, cause the processor to:
	receive, by way of a BMI input device, a continuous data feed of neural data from a user of the BMI device (EEG and EMG signals are captured by a headband 102. The EEG and EMG in the present case relate to voluntary user movements, particularly facial expressions, that are sent for comparison 104 with a training model / trained classification model 106. The result of that comparison is that the newly recorded EEG and EMG are classified, using a list of predicted facial expression control signals, as indicating one of presently five control signals for an autonomous vehicle - presently a drone. See at least p. 9, ll. 1–9. In particular, the [training] process 400 of FIG. 4 involves the continuous and/or concurrent recording of EEG … data. See at least p. 12, ll. 20–26; FIG. 4);
	determine, from the continuous data feed of neural data, a user intention for a vehicle control function (Therefore, during testing or operation of a drone or other autonomous vehicle, the EEG / EMG data recorded during the subject's performance of voluntary facial expressions - step 206 - are compared with the data in the training model - step 208. The system then makes a prediction on the facial expression action of the subject - step 210 - and a classification output is computed, to move the drone. Step 210 may also include outputting the determined controlled signal. See at least p. 11, ll. 19–25; FIG. 2.); and
	execute the vehicle control function (The control signal can then be transmitted to the autonomous vehicle to control the autonomous vehicle. See at least p. 19, ll. 1–4.)

Claim Rejection(s)—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

Claims 2, 3, and 12–14 are rejected under 35 U.S.C. § 103 as being unpatentable over Chin in view of Beauvais (US20170197636A1; hereinafter referred to as Beauvais).

	As to claim 2, Chin fails to explicitly disclose wherein the vehicle control function comprises an instruction for vehicle parking.
	However, Beauvais teaches wherein the vehicle control function comprises an instruction for vehicle parking (After the camera obtains the user's gesture command, the vehicle control system receives the recognized gesture information from the camera to a processor within the vehicle control system to determine the vehicle feature that corresponds to the recognized gesture, as indicated by step 108 [i.e., a vehicle control function may be activated via a gesture.]. See at least ¶ 31. The BCM may also be used for vehicle features such as self-park and un-park features [i.e., the vehicle control function may comprise an instruction for vehicle parking.]. See at least ¶ 51). 
	Chin discloses determining a user intention for a vehicle control function and executing the vehicle control function based in part on user gestures. Beauvais teaches wherein the vehicle control function associated based in part on user gestures comprises an instruction for vehicle parking.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chin and 

	As to claim 3, Chin discloses executing [a vehicle control function] based on the neural gesture emulation function associated with the user intention (EEG and EMG signals are captured by a headband 102. The EEG and EMG in the present case relate to voluntary user movements, particularly facial expressions, that are sent for comparison 104 with a training model / trained classification model 106. The result of that comparison is that the newly recorded EEG and EMG are classified, using a list of predicted facial expression control signals, as indicating one of presently five control signals for an autonomous vehicle - presently a drone. See at least p. 9, ll. 1–9. In particular, the [training] process 400 of FIG. 4 involves the continuous and/or concurrent recording of EEG … data. See at least p. 12, ll. 20–26; FIG. 4.). 
	Chin fails to explicitly disclose executing an aspect of automated vehicle parking via an AV controller.
However, Beauvais teaches executing an aspect of automated vehicle parking via an AV controller (After the camera obtains the user's gesture command, the vehicle control system receives the recognized gesture information from the camera to a processor within the vehicle control system to determine the vehicle feature that corresponds to the recognized gesture, as indicated by step 108 [i.e., a vehicle control function may be activated via a gesture.]. See at least ¶ 31. The BCM may also be used for vehicle features such as self-park and un-park features [i.e., the vehicle control function may comprise an instruction for vehicle parking. The BCM is analogous to an AV controller as it is a form of ECU.]. See at least ¶ 51). 
	Chin discloses determining a user intention for a vehicle control function and executing the vehicle control function based in part on user gestures. Beauvais teaches executing an aspect of automated vehicle parking via an AV controller based in part on user gestures.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chin and include the feature of executing an aspect of automated vehicle parking via an AV controller, as taught by Beauvais, because executing automated vehicle parking via an AV controller (e.g., an ECU) is a well-known feature in the art of automated vehicle parking. An AV controller which is known in the art and is configured for semi-autonomous and fully autonomous vehicle functions would be capable of being configured for performing automated vehicle parking. Accordingly, the incorporation of the teaching of Beauvais is obvious. 

As to claim 12, Chin fails to disclose wherein the vehicle control function comprises an instruction for vehicle parking.
However, Beauvais teaches wherein the vehicle control function comprises an instruction for vehicle parking (After the camera obtains the user's gesture command, the vehicle control system receives the recognized gesture information from the camera to a processor within the vehicle control system to determine the vehicle feature that corresponds to the recognized gesture, as indicated by step 108 [i.e., a vehicle control function may be activated via a gesture.]. See at least ¶ 31. The BCM may also be used for vehicle features such as self-park and un-park features [i.e., the vehicle control function may comprise an instruction for self-parking, which is form of a semi-autonomous vehicle function.]. See at least ¶ 51).
	Chin discloses determining a user intention for a vehicle control function and executing the vehicle control function based in part on user gestures. Beauvais teaches executing vehicle parking based in part on user gestures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chin and include the feature of wherein the vehicle control function comprises an instruction for vehicle parking, as taught by Beauvais, because associating a vehicle control function with an automatic vehicle parking may be a useful feature for semi-autonomous vehicles. Indeed, the combination of Chin and Beauvais may enable a user to command their vehicle to perform automatic parking with a mere gesture. Hence, user convenience is enhanced.

As to claim 13, Chin discloses executing [a vehicle control function] based on the neural gesture emulation function associated with the user intention (Therefore, during testing or operation of a drone or other autonomous vehicle, the EEG / EMG data recorded during the subject's performance of voluntary facial expressions - step 206 - are compared with the data in the training model - step 208. The system then makes a prediction on the facial expression action of the subject - step 210 - and a classification output is computed, to move the drone. Step 210 may also include outputting the determined controlled signal. See at least p. 11, ll. 19–25; FIG. 2. The control signal can then be transmitted to the autonomous vehicle to control the autonomous vehicle. See at least p. 19, ll. 1–4.). 
executing an aspect of automated vehicle parking via a driver assistance controller.
However, Beauvais teaches executing an aspect of automated vehicle parking via driver assistance controller (After the camera obtains the user's gesture command, the vehicle control system receives the recognized gesture information from the camera to a processor within the vehicle control system to determine the vehicle feature that corresponds to the recognized gesture, as indicated by step 108 [i.e., a vehicle control function may be activated via a gesture.]. See at least ¶ 31. The BCM may also be used for vehicle features such as self-park and un-park features [i.e., the vehicle control function may comprise an instruction for vehicle parking. The BCM is analogous to a driver assistance controller as it is a form of ECU.]. See at least ¶ 51). 
	Chin discloses determining a user intention for a vehicle control function and executing the vehicle control function based in part on user gestures. Beauvais teaches executing an aspect of automated vehicle parking via a driver assistance controller based in part on user gestures.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chin and include the feature of executing an aspect of automated vehicle parking via a driver assistance controller, as taught by Beauvais, because executing automated vehicle parking via a driver assistance controller (e.g., an ECU) is a well-known feature in the art of automated vehicle parking. A driver assistance controller which is known in the art and is configured for semi-autonomous and fully autonomous vehicle functions would be capable of being configured for performing automated vehicle parking. Accordingly, the incorporation of the teaching of Beauvais is obvious.
claim 14, Chin discloses:
	evaluating the continuous data feed of neural data to determine a user engagement value associated with the user intention (A flowchart illustrating the method 1200 is shown in FIG. 13 in which EEG/EMG data is recorded as discussed above - step 1302. The EEG/EMG data is then sampled. Sampling is made by applying a sliding window of 0.5s with a step size of 0.1s on the continuous data - step 1304. For each sliding window, the peak-to-trough (PT) value for that window is computed - step 1306 - and compared against the PT threshold - step 1308 [i.e., a user engagement value—that is, the peak-to-through value—is evaluated—that is, compared against a PT threshold—to determine a user engagement value associated with the user intention.]. See at least pp. 17–18; FIG. 13.); and
	executing the vehicle control function responsive to determining that the user engagement value exceeds a threshold for user engagement (Processing the second segments using the histogram to determine whether the event has occurred comprises determining whether the event has occurred based on a number of second segments in which the at least one statistical property exceeds a first threshold defined by the at least one statistical property …. A control signal for controlling an autonomous vehicle corresponding to the user movement indicated by the event can then be identified. See at least p. 18, ll.10–27).

Claims 5 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Chin in view of Kim et al. (EMG-based Hand Gesture Recognition for Realtime Biosignal Interfacing; hereinafter referred to as Kim).


claim 5, Chin discloses:
receiving, from a data input device, a data feed indicative of a user body gesture (The subject is tasked to perform one of 5 different voluntary facial expressions in each trial. While presently 5 facial expressions have been selected, there may be greater or fewer expressions depending on the complexity of the device and its freedom of movement, or the complexity of the movements being performed. EEG / EMG data collected during these single trials are then used to build the training model per step 204. The training model can then be used for later comparison with real-time or test data. See at least p. 10, ll. 11–17);
obtaining a continuous neural data feed from the user performing the user body gesture (The subject is tasked to perform one of 5 different voluntary facial expressions in each trial. While presently 5 facial expressions have been selected, there may be greater or fewer expressions depending on the complexity of the device and its freedom of movement, or the complexity of the movements being performed. EEG / EMG data collected during these single trials are then used to build the training model per step 204. The training model can then be used for later comparison with real-time or test data. See at least p. 10, ll. 11–17. In particular, the [training] process 400 of FIG. 4 involves the continuous and/or concurrent recording of EEG … data. See at least p. 12, ll. 20–26; FIG. 4.); and
generating a correlation model that correlates the continuous neural data feed to the neural gesture emulation function (EEG and EMG signals are captured by a headband 102. The EEG and EMG in the present case relate to voluntary user movements, particularly facial expressions, that are sent for comparison 104 with a training model / trained classification model 106. The result of that comparison is that the newly recorded EEG and EMG are classified, using a list of predicted facial expression control signals, as indicating one of presently five control signals for an autonomous vehicle - presently a drone [i.e., a correlation model—that is, classification model 106—that correlates continuous neural data to a neural gesture function—that is, a control signal corresponding to a facial gesture—is generated.]. See at least p. 9, ll. 1–9; FIGS. 1–2.).
	Chin fails to explicitly disclose a repeating geometric motion; and repeating the repeating geometric motion. 
	However Kim teaches a repeating geometric motion; and repeating the repeating geometric motion (For controlling an RC car, four different gestures are required. These gestures should be equally easy to perform and form patterns in the EMG signal which are as discriminative as possible …. The fourth gesture, Circling (gesture 4), is a smooth circling movement of the wrist starting with a swinging movement into the direction of the inside arm. Depending on the way the executive user performs the motion, either a single or two consecutive circle movements are possible [i.e., a data feed indicative of a user body gesture of a repeating geometric motion—that is, a circling motion—is received from a data input device.]. See at least p. 31. Here, training samples of the user are taken for each gesture. These samples are used for the training of the classifiers. Usually we recorded 10 or 20 samples of each gesture per user [i.e., the repeating geometric motion may be repeated to generate a correlation between a user gesture and a vehicle command.]. See at least p. 35.).
Chin teaches obtaining a neural data feed of a user performing a user body gesture, and generating a correlation model that correlates the neural data to a neural gesture emulation function. Kim teaches a repeating geometric motion which may be correlated to a vehicle command, and repeating a repeating geometric motion for generating a correlation model between a user gesture and a vehicle command.


	As to claim 6, Chin discloses executing the neural gesture emulation function based on the user engagement using the correlation model (EEG and EMG signals are captured by a headband 102. The EEG and EMG in the present case relate to voluntary user movements, particularly facial expressions, that are sent for comparison 104 with a training model / trained classification model 106. The result of that comparison is that the newly recorded EEG and EMG are classified, using a list of predicted facial expression control signals, as indicating one of presently five control signals for an autonomous vehicle - presently a drone [i.e., a correlation model—that is, classification model 106—that correlates continuous neural data to a neural gesture function—that is, a control signal corresponding to a facial gesture—is generated.]. See at least p. 9, ll. 1–9; FIGS. 1–2. The control signal can then be transmitted to the autonomous vehicle to control the autonomous vehicle. See at least p. 19, ll. 1–4.).

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Chin in view of Rothberg et al. (US20190196600A1; hereinafter referred to as Rothberg), Kim, and Mason (US20150054748A1; hereinafter referred to as Mason).

As to claim 7, Chin discloses:
a continuous data feed of neural data (In particular, the [training] process 400 of FIG. 4 involves the continuous and/or concurrent recording of EEG … data. See at least p. 12, ll. 20–26; FIG. 4.);
determining that the user engagement value exceeds the threshold value for user engagement (If the PT value of the window or segment is greater than or equal to the PT threshold then an increment of 1 is applied to the number of consecutive windows that exceed the threshold (N) - step 1310 …. If N is equal to a predetermined number or threshold - e.g. N = 4 - an event is deemed to be detected [i.e., if the user engagement—that is, the peak-through value—exceeds a threshold value, user engagement is determined. ]. See at least p. 18, ll. 1–9. A control signal for controlling an autonomous vehicle corresponding to the user movement indicated by the event can then be identified [i.e., user engagement for vehicle control is determined.]. See at least p. 18, ll.25–27); and
executing the vehicle control function based on the user engagement value exceeding the threshold for user engagement (If the PT value of the window or segment is greater than or equal to the PT threshold then an increment of 1 is applied to the number of consecutive windows that exceed the threshold (N) - step 1310 …. If N is equal to a predetermined number or threshold - e.g. N = 4 - an event is deemed to be detected [i.e., if the user engagement—that is, the peak-through value—exceeds a threshold value, user engagement is determined. ]. See at least p. 18, ll. 1–9. A control signal for controlling an autonomous vehicle corresponding to the user movement indicated by the event can then be identified [i.e., vehicle control is executed based on the user engagement value exceeding the threshold for user engagement.]. See at least p. 18, ll.25–27). 
Chin fails to explicitly disclose generating a digital representation of a body gesture performed by the user.
However, Rothberg teaches generating a digital representation of a body gesture performed by the user (In response to identifying a user performing gestures … the wearable device may be configured to cause an avatar of the user on a display screen of the electronic device to perform the same gestures on the display screen of the electronic device. See at least ¶ 54.)
Chin discloses determining that a user engagement value exceeds a threshold and executing a vehicle control function based on the user engagement value exceeding said threshold. Rothberg teaches generating a digital representation of a body gesture performed by the user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chin and include the feature of generating a digital representation of a body gesture performed by the user, as taught by Rothberg, because a digital representation of a body gesture may be useful for indicating to a user how their gesture is being interpreted. This feature may aid a user identify if their gestures are being performed correctly. Accordingly, user experience is enhanced. 
	The combination of Chin and Rothberg fails to explicitly disclose a repeating body gesture; and determining that the digital representation comprises a closed trajectory. 
For controlling an RC car, four different gestures are required. These gestures should be equally easy to perform and form patterns in the EMG signal which are as discriminative as possible …. The fourth gesture, Circling (gesture 4), is a smooth circling movement of the wrist starting with a swinging movement into the direction of the inside arm. Depending on the way the executive user performs the motion, either a single or two consecutive circle movements are possible [i.e., a data feed indicative of a user body gesture of a closed trajectory—that is, a circling motion—is received from a data input device.].); and
	determining that the [repeating body gesture] comprises a closed trajectory (When regarding the gesture classification rates … it appears that … circling could be identified best [i.e., circling—a form of a repeating body gesture that inherently has a closed trajectory—may be identified and classified.]. See at least p. 36 and Table 2.). 
Chin discloses determining that a user engagement value associated with a gesture exceeds a threshold and executing a vehicle control function based on the user engagement value exceeding said threshold. Rothberg teaches generating a digital representation of a body gesture performed by the user. Kim teaches a repeating geometric motion which may be correlated to a vehicle command, and determining that a body gesture comprises a closed trajectory. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chin and Rothberg and include the feature a repeating body gesture; and determining that the repeating body gesture comprises a closed trajectory, as taught by Kim, because a closed trajectory is a useful feature for training a correlation model. A closed trajectory—such as circling—is a relatively easy gesture for a user to memorize and perform, and is relatively easy for a computer to recognize. Such closed trajectory gestures enhance gesture recognition.
responsive to determining that the digital representation comprises the closed trajectory. However, determining that a user engagement value exceeds a threshold value for user engagement in response to a determination that a digital representation comprises a closed trajectory is implicit in the control of the combination of Chin, Rothberg, and Kim. As shown above, Chin correlates EEG and EMG data (i.e., neural and motor data, respectively) of a user performing gestures as to determine a vehicle control. See at least p. 19, ll. 1–4. In Chin’s disclosure of “determining that the user engagement value exceeds the threshold value for user engagement,” determining that a valid gesture (e.g., a wink) corresponding to a vehicle control is performed is implicitly disclosed. See at least p. 18, ll.10–27, FIGS. 1, 3. Consequently, Chin performs vehicle control responsive to determining that a valid gesture corresponding to a vehicle control is performed. See at least p. 11, ll. 19–25; FIG. 2. With the teachings of Rothberg and Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the feature of determining that the user engagement value exceeds the threshold value for user engagement responsive to determining that a user body gesture corresponds to a valid gesture for performing a vehicle control function with the feature of determining that the user engagement value exceeds the threshold value for user engagement responsive to determining that the digital representation comprises the closed trajectory, as determining that a digital representation comprises a closed trajectory is a merely a form of determining that a valid gesture corresponding to a vehicle control is performed. using the features taught by Rothberg and Kim. Keeping in mind the motivations to combine Rothberg and Kim as shown above, a person with ordinary skill in the responsive to determining that the digital representation comprises the closed trajectory because this feature is implicit to the control of the invention of the combination of Chin, Rothberg, and Kim. Furthermore, incorporating this feature extends the functionality of gesture recognition; hence, gesture recognition is enhanced.
The combination of Chin, Rothberg, and Kim fails to explicitly disclose responsive to determining that the digital representation comprises the closed trajectory, determining that the digital representation is coterminous with a canonical geometry within a threshold value for overlap.
However, Mason teaches responsive to determining that the digital representation comprises the closed trajectory, determining that the digital representation is coterminous with a canonical geometry within a threshold value for overlap (Once the gesture mapping is created or the finger motion is determined, in step 206. the system accesses a database of stored gesture mappings, in step 208. The system determines if the created gesture mapping or finger motion corresponds to or matches with a stored gesture mapping or finger motion [i.e., a stored gesture mapping or finger motion corresponds to a canonical geometry], in step 210. In one embodiment, the matching accounts for differences between the two mappings, such that the motions do not have to be exact. For example, the determination may allow for differences within a certain threshold or allow for error by setting an allowed tolerance. [i.e., a gesture is determined to be coterminous with a canonical geometry if it is within a threshold value for overlap.] See at least ¶ 42, FIG. 2.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chin, Rothberg, and Kim and include the feature determining that the digital representation is coterminous with a canonical geometry within a threshold value for overlap, as taught by Mason, because determining if a gesture is coterminous with a canonical geometry within a threshold is a well-known feature in the art for recognizing user gestures. Furthermore, this feature aids in making gesture recognition more precise. Accordingly, gesture recognition is enhanced. 

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Chin in view of Rothberg, Kim, and Mason as applied to claim 7 above, further in view of Park et al. (US20210132699A1; hereinafter referred to as Park).

As to claim 8, Chin discloses determining that the user engagement value does not exceed the threshold for user engagement (At step 1318, if the number of consecutive windows which exceed the threshold is less than a predetermined number - e.g. 4 - the process moves back to step 1306 and awaits computation of the next window …. Processing the second segments using the histogram to determine whether the event has occurred comprises determining whether the event has occurred based on a number of second segments in which the at least one statistical property exceeds a first threshold defined by the at least one statistical property …. A control signal for controlling an autonomous vehicle corresponding to the user movement indicated by the event can then be identified. See at least p. 18, ll.10–27).
The combination of Chin, Rothberg, Kim, and Mason fails to explicitly disclose outputting a message indicating a suggestion associated with user engagement. 
However, Park teaches outputting a message indicating a suggestion associated with user engagement (In various embodiments, in the case where the gesture classification model fails to draw a result value from the feature value (e.g., in the case where data are not learned by the gesture classification model), the processor 120 can output a guidance message indicating a gesture recognition fail through the display 140. In various embodiments, in the case of failing to recognize a gesture corresponding to a result value extracted in operation 370 (e.g., in the case where a gesture corresponding to the result value extracted in operation 370 is absent from the gesture set stored in advance), the processor 120 can output the guidance message indicating the gesture recognition fail through the display 140. See at least ¶ 85). 
Chin discloses determining that the user engagement value does not exceed the threshold for user engagement. Rothberg teaches generating a digital representation of a body gesture performed by the user. Kim teaches a repeating geometric motion which may be correlated to a vehicle command, and determining that a body gesture comprises a closed trajectory.. Mason teaches determining that the digital representation is coterminous with a canonical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chin, Rothberg, Kim, and Mason and include the feature of outputting a message indicating a suggestion associated with user engagement, as taught by Park, because this feature may aid in cases where a user is inadvertently performing incorrect gestures. Upon hearing the message, the user may correct their gesturing as to perform the desired function. Hence, user experience is enhanced.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Chin in view of Hsu et al. (EEG Classification of Imaginary Lower Limb Stepping Movements Based on Fuzzy Support Vector Machine with Kernel-Induced Membership Function; hereinafter referred to as Hsu).

	As to claim 9, Chin fails to explicitly disclose a set of Gaussian kernel-type membership functions.
However, Hsu teaches a set of Gaussian kernel-type membership functions (Recalling the objective of SVM [support-vector machine], it is known that SVM finds the optimal separating hyperplane in the kernel-induced feature space F, not in the space of original data R d …. in this study, a Gaussian kernel is used [i.e., a set of gaussian kernel-type membership functions is used for classification using SVM.]. See at least p. 571. Comparison of the classification accuracies among different classifiers are listed in Table 2. SVM performs better than the baseline classifier k-NN [i.e., indeed, the gaussian kernel-type membership functions are for classification of EEG signals.]. See at least p. 573.).
Chin discloses training the BMI device to interpret neural data generated by a motor cortex of a user and correlating the neural data to a vehicle control command associated with a neural gesture emulation function. Hsu teaches a set of Gaussian kernel-type membership functions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chin and include the feature of a set of Gaussian kernel-type membership functions, as taught by Hsu, because such a feature may enhance gesture recognition. Indeed, Hsu teaches that Gaussian kernel-type membership functions may be used to classify EEG signals. Hsu teaches that a support-vector machine (SVM) is a type of model that utilizes Gaussian kernel-type membership functions to classify EEG signals. One with ordinary skill in the art before the effective filing date of the claimed invention may have been motivated to replace the classification model of Chin (See at least Abstract) with an SVM containing a set of Gaussian kernel-type membership functions as this feature may enhance classification results. Hence, gesture recognition is enhanced.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Chin in view of Hsu as applied to claim 9 above, further in view of Beauvais.

claim 10, the combination of Chin and Hsu fails to disclose wherein a control function member of the set of Gaussian kernel-type membership functions comprises a control command for automatically parking the vehicle.
However, Beauvais teaches wherein a control function member of the set of Gaussian kernel-type membership functions comprises a control command for automatically parking the vehicle (After the camera obtains the user's gesture command, the vehicle control system receives the recognized gesture information from the camera to a processor within the vehicle control system to determine the vehicle feature that corresponds to the recognized gesture, as indicated by step 108 [i.e., a vehicle control function may be activated via a gesture.]. See at least ¶ 31. The BCM may also be used for vehicle features such as self-park and un-park features [i.e., the vehicle control function may comprise an instruction for vehicle parking.]. See at least ¶ 51). 
Chin discloses training the BMI device to interpret neural data generated by a motor cortex of a user and correlating the neural data to a vehicle control command associated with a neural gesture emulation function. Hsu teaches a set of Gaussian kernel-type membership functions. Beauvais teaches a neural gesture emulation function associated with a control command for automatically parking the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chin and Hsu and include the feature of wherein a control function member of the set of Gaussian kernel-type membership functions comprises a control command for automatically parking the vehicle, as taught by Beauvais, because associating a vehicle control function with an automatic vehicle parking may be a useful feature .

Claims 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Chin in view of Beauvais as applied to claim 14 above, further in view of Kim.

As to claim 15, Chin discloses:
receiving, from a data input device, a data feed indicative of a user body gesture (The subject is tasked to perform one of 5 different voluntary facial expressions in each trial. While presently 5 facial expressions have been selected, there may be greater or fewer expressions depending on the complexity of the device and its freedom of movement, or the complexity of the movements being performed. EEG / EMG data collected during these single trials are then used to build the training model per step 204. The training model can then be used for later comparison with real-time or test data. See at least p. 10, ll. 11–17);
obtaining a continuous neural data feed from the user performing the user body gesture (The subject is tasked to perform one of 5 different voluntary facial expressions in each trial. While presently 5 facial expressions have been selected, there may be greater or fewer expressions depending on the complexity of the device and its freedom of movement, or the complexity of the movements being performed. EEG / EMG data collected during these single trials are then used to build the training model per step 204. The training model can then be used for later comparison with real-time or test data. See at least p. 10, ll. 11–17. In particular, the [training] process 400 of FIG. 4 involves the continuous and/or concurrent recording of EEG … data. See at least p. 12, ll. 20–26; FIG. 4.); and
generating a correlation model that correlates the continuous neural data feed to the neural gesture emulation function (EEG and EMG signals are captured by a headband 102. The EEG and EMG in the present case relate to voluntary user movements, particularly facial expressions, that are sent for comparison 104 with a training model / trained classification model 106. The result of that comparison is that the newly recorded EEG and EMG are classified, using a list of predicted facial expression control signals, as indicating one of presently five control signals for an autonomous vehicle - presently a drone [i.e., a correlation model—that is, classification model 106—that correlates continuous neural data to a neural gesture function—that is, a control signal corresponding to a facial gesture—is generated.]. See at least p. 9, ll. 1–9; FIGS. 1–2.).
	The combination of Chin and Beauvais fails to explicitly disclose a repeating geometric motion. 
	However Kim teaches a repeating geometric motion; and repeating the repeating geometric motion (For controlling an RC car, four different gestures are required. These gestures should be equally easy to perform and form patterns in the EMG signal which are as discriminative as possible …. The fourth gesture, Circling (gesture 4), is a smooth circling movement of the wrist starting with a swinging movement into the direction of the inside arm. Depending on the way the executive user performs the motion, either a single or two consecutive circle movements are possible [i.e., a data feed indicative of a user body gesture of a repeating geometric motion—that is, a circling motion—is received from a data input device.].).
Chin teaches obtaining a neural data feed of a user performing a user body gesture, and generating a correlation model that correlates the neural data to a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chin and Beauvais and include the feature a repeating geometric motion; and repeating the repeating geometric motion, as taught by Kim, because a repeating geometric motion is a useful feature for training a correlation model. A repeating geometric motion—such as circling—is a fluid and relatively effortless gesture which can be repeated easily for either training or control purposes. Furthermore, the incorporation of a repeating geometric motion allows for a wider range of gestures that are relatively more fluid in comparison to non-repeating geometric motions. Such repeating geometric motions enhance user experience.

	As to claim 16, Chin discloses executing the neural gesture emulation function based on the user engagement using the correlation model (EEG and EMG signals are captured by a headband 102. The EEG and EMG in the present case relate to voluntary user movements, particularly facial expressions, that are sent for comparison 104 with a training model / trained classification model 106. The result of that comparison is that the newly recorded EEG and EMG are classified, using a list of predicted facial expression control signals, as indicating one of presently five control signals for an autonomous vehicle - presently a drone [i.e., a correlation model—that is, classification model 106—that correlates continuous neural data to a neural gesture function—that is, a control signal corresponding to a facial gesture—is generated.]. See The control signal can then be transmitted to the autonomous vehicle to control the autonomous vehicle. See at least p. 19, ll. 1–4.).

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Chin in view of Beauvais as applied to claim 14 above, further in view of Rothberg, Kim, and Mason.

As to claim 17, Chin discloses:
a continuous data feed of neural data (In particular, the [training] process 400 of FIG. 4 involves the continuous and/or concurrent recording of EEG … data. See at least p. 12, ll. 20–26; FIG. 4.);
determining that the user engagement value exceeds the threshold value for user engagement (If the PT value of the window or segment is greater than or equal to the PT threshold then an increment of 1 is applied to the number of consecutive windows that exceed the threshold (N) - step 1310 …. If N is equal to a predetermined number or threshold - e.g. N = 4 - an event is deemed to be detected [i.e., if the user engagement—that is, the peak-through value—exceeds a threshold value, user engagement is determined. ]. See at least p. 18, ll. 1–9. A control signal for controlling an autonomous vehicle corresponding to the user movement indicated by the event can then be identified [i.e., user engagement for vehicle control is determined.]. See at least p. 18, ll.25–27); and
executing the vehicle control function based on the user engagement value exceeding the threshold for user engagement (If the PT value of the window or segment is greater than or equal to the PT threshold then an increment of 1 is applied to the number of consecutive windows that exceed the threshold (N) - step 1310 …. If N is equal to a predetermined number or threshold - e.g. N = 4 - an event is deemed to be detected [i.e., if the user engagement—that is, the peak-through value—exceeds a threshold value, user engagement is determined. ]. See at least p. 18, ll. 1–9. A control signal for controlling an autonomous vehicle corresponding to the user movement indicated by the event can then be identified [i.e., vehicle control is executed based on the user engagement value exceeding the threshold for user engagement.]. See at least p. 18, ll.25–27). 
The combination of Chin and Beauvais fails to explicitly disclose generating a digital representation of a body gesture performed by the user.
However, Rothberg teaches generating a digital representation of a body gesture performed by the user (In response to identifying a user performing gestures … the wearable device may be configured to cause an avatar of the user on a display screen of the electronic device to perform the same gestures on the display screen of the electronic device. See at least ¶ 54.)
Chin discloses determining that a user engagement value exceeds a threshold and executing a vehicle control function based on the user engagement value exceeding said threshold. Beauvais teaches executing an aspect of automated vehicle parking via a driver assistance controller based at least on user getures. Rothberg teaches generating a digital representation of a body gesture performed by the user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chin and Beauvais and include the feature of generating a digital representation of a body gesture performed by the user, as taught by Rothberg, because a digital 
	The combination of Chin, Beauvais, and Rothberg fails to explicitly disclose a repeating body gesture; and determining that the digital representation comprises a closed trajectory. 
	However, Kim teaches a repeating body gesture (For controlling an RC car, four different gestures are required. These gestures should be equally easy to perform and form patterns in the EMG signal which are as discriminative as possible …. The fourth gesture, Circling (gesture 4), is a smooth circling movement of the wrist starting with a swinging movement into the direction of the inside arm. Depending on the way the executive user performs the motion, either a single or two consecutive circle movements are possible [i.e., a data feed indicative of a user body gesture of a closed trajectory—that is, a circling motion—is received from a data input device.].); and
	determining that the [repeating body gesture] comprises a closed trajectory (When regarding the gesture classification rates … it appears that … circling could be identified best [i.e., circling—a form of a repeating body gesture that inherently has a closed trajectory—may be identified and classified.]. See at least p. 36 and Table 2.). 
Chin discloses determining that a user engagement value associated with a gesture exceeds a threshold and executing a vehicle control function based on the user engagement value exceeding said threshold. Beauvais teaches executing an aspect of automated vehicle parking via a driver assistance controller based at least on user gestures. Rothberg teaches generating a digital representation of a body gesture performed by the user. Kim teaches a repeating geometric motion which may be correlated to a vehicle command, and determining that a body gesture comprises a closed trajectory.

The combination of Chin, Beauvais, Rothberg, and Kim fails to explicitly disclose determining that the user engagement value exceeds the threshold value for user engagement responsive to determining that the digital representation comprises the closed trajectory. However, determining that a user engagement value exceeds a threshold value for user engagement in response to a determination that a digital representation comprises a closed trajectory is implicit in the control of the combination of Chin, Beauvais, Rothberg, and Kim. As shown above, Chin correlates EEG and EMG data (i.e., neural and motor data, respectively) of a user performing gestures as to determine a vehicle control. See at least p. 19, ll. 1–4. In Chin’s disclosure of “determining that the user engagement value exceeds the threshold value for user engagement,” determining that a valid gesture (e.g., a wink) corresponding to a vehicle control is performed is implicitly disclosed. See at least p. 18, ll.10–27, FIGS. 1, 3. Consequently, Chin performs vehicle control responsive to determining that a valid gesture corresponding to a vehicle control is performed. See at least p. 11, ll. 19–25; FIG. 2. With the teachings of Rothberg and Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the feature of determining that the user engagement value exceeds the threshold value for user engagement responsive to determining that a user body gesture corresponds to a valid gesture for performing a vehicle control function with the feature of determining that the user engagement value exceeds the threshold value for user engagement responsive to determining that the digital representation comprises the closed trajectory, as determining that a digital representation comprises a closed trajectory is a merely a form of determining that a valid gesture corresponding to a vehicle control is performed. using the features taught by Rothberg and Kim. Keeping in mind the motivations to combine Rothberg and Kim as shown above, a person with ordinary skill in the art would be further motivated to modify the invention of Chin with the teachings of Rothberg and Kim to include the feature of  determining that the user engagement value exceeds the threshold value for user engagement responsive to determining that the digital representation comprises the closed trajectory because this feature is implicit to the control of the invention of the combination of Chin, Beauvais, Rothberg, and Kim. Furthermore, incorporating this feature extends the functionality of gesture recognition; hence, gesture recognition is enhanced.
The combination of Chin, Rothberg, and Kim fails to explicitly disclose responsive to determining that the digital representation comprises the closed trajectory, determining that the digital representation is coterminous with a canonical geometry within a threshold value for overlap.
However, Mason teaches responsive to determining that the digital representation comprises the closed trajectory, determining that the digital representation is coterminous with a canonical geometry within a threshold value for overlap (Once the gesture mapping is created or the finger motion is determined, in step 206. the system accesses a database of stored gesture mappings, in step 208. The system determines if the created gesture mapping or finger motion corresponds to or matches with a stored gesture mapping or finger motion [i.e., a stored gesture mapping or finger motion corresponds to a canonical geometry], in step 210. In one embodiment, the matching accounts for differences between the two mappings, such that the motions do not have to be exact. For example, the determination may allow for differences within a certain threshold or allow for error by setting an allowed tolerance. [i.e., a gesture is determined to be coterminous with a canonical geometry if it is within a threshold value for overlap.] See at least ¶ 42, FIG. 2.).
Chin discloses determining that a user engagement value exceeds a threshold and executing a vehicle control function based on the user engagement value exceeding said threshold. Beauvais teaches executing an aspect of automated vehicle parking via a driver assistance controller based at least on user gestures. Rothberg teaches generating a digital representation of a body gesture performed by the user. Kim teaches determining a repeating body gesture. Mason teaches determining that the digital representation is coterminous with a canonical geometry within a threshold value for overlap.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chin, Rothberg, and Kim and include the feature determining that the digital representation is coterminous with a canonical geometry within a threshold value for overlap, as taught by Mason, because determining if a gesture is coterminous with a canonical geometry within a threshold is a well-known feature in the art for recognizing user gestures. Furthermore, this feature aids in making gesture recognition more precise. Accordingly, gesture recognition is enhanced. 

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Chin in view of Beauvais, Rothberg, Kim, and Mason, as applied to claim 17 above, further in view of Park.

As to claim 18, Chin discloses determining that the user engagement value does not exceed the threshold for user engagement (At step 1318, if the number of consecutive windows which exceed the threshold is less than a predetermined number - e.g. 4 - the process moves back to step 1306 and awaits computation of the next window …. Processing the second segments using the histogram to determine whether the event has occurred comprises determining whether the event has occurred based on a number of second segments in which the at least one statistical property exceeds a first threshold defined by the at least one statistical property …. A control signal for controlling an autonomous vehicle corresponding to the user movement indicated by the event can then be identified. See at least p. 18, ll.10–27).
The combination of Chin, Beauvais, Rothberg, Kim, and Mason fails to explicitly disclose outputting a message indicating a suggestion associated with user engagement. 
However, Park teaches outputting a message indicating a suggestion associated with user engagement (In various embodiments, in the case where the gesture classification model fails to draw a result value from the feature value (e.g., in the case where data are not learned by the gesture classification model), the processor 120 can output a guidance message indicating a gesture recognition fail through the display 140. In various embodiments, in the case of failing to recognize a gesture corresponding to a result value extracted in operation 370 (e.g., in the case where a gesture corresponding to the result value extracted in operation 370 is absent from the gesture set stored in advance), the processor 120 can output the guidance message indicating the gesture recognition fail through the display 140. See at least ¶ 85). 
Chin discloses determining that the user engagement value does not exceed the threshold for user engagement. Beauvais teaches executing an aspect of automated vehicle parking via a driver assistance controller based at least on user gestures. Rothberg teaches generating a digital representation of a body gesture performed by the user. Kim teaches determining a repeating geometric motion which may be correlated to a vehicle command. Mason teaches determining that the digital representation is coterminous with a canonical geometry within a threshold value for overlap. Park teaches outputting a message indicating a suggestion associated with user engagement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chin, Beauvais, Rothberg, Kim, and Mason and include the feature outputting a message indicating a suggestion associated with user engagement, as taught by Park, because this feature may aid in cases where a user is inadvertently performing incorrect gestures. Upon hearing the message, the user may correct their gesturing as to perform the desired function. Hence, user experience is enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668